DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 52, 60, and 68 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 52, 60, and 68 list ranges of included elements but do not specify whether the designated ranges are in atomic or weight percent and a person having ordinary skill in the art would not be apprised of the scope of the invention. The claims shall be interpreted as the ranges being in weight percent. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 23-25, 27, and 52-53 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (EP-2641987-A2), hereinafter Cho.
Regarding Claims 23-24 and 52-53, Cho teaches a steel containing manganese and nickel ([0001]) having the composition and microstructure shown in Table 1.
Table 1
Element (23)
Claim
Cho
Citation
Relationship
C
0.01-0.3
0.01-0.06
[0024]
Within
Mn
4-10
2-8
[0031]-[0032]
Overlapping
Al
0.003-2.9
0.003-0.05
[0041]
Within
Mo
0.01-0.8
0.02-0.06
[0034]
Within
Si
0.02-0.8
0.03-0.5
[0027]
Within
Ni
0.005-3
0.01-6
[0029]
Overlapping
P
< 0.04
0.02 or less
[0037]
Within
S
< 0.02
0.01 or less
[0039]
Within
N
< 0.02
0.0015-0.01
[0043]
Within
1.5Mn + Ni
6-8
8-12
[0032]
Abutting
Ti
0.002-0.05
0.003-0.05
[0046]
Within





Microstructure (23)




Austenite
2-90
3-15
[0014]
Within
Ferrite or bainite
< 40
Bainite: 10 or less
[0014]
Within
Martensite 
remainder
Main phase of martensite
[0014]
The Same





Microstructure (24)




Austenite
2-80
3-15
[0014]
Within
Ferrite and/or bainite
< 20
Bainite: 10 or less
[0014]
Within
Martensite 
remainder
Main phase of martensite
[0014]
The Same





Element (52)
Claim
Cho
Citation
Relationship
C
0.03-0.15
0.01-0.06
[0024]
Overlapping
Mn
4-8
2-8
[0031]-[0032]
Overlapping
Al
0.03-0.4
0.003-0.05
[0041]
Overlapping
Mo
0.1-0.5
0.02-0.6
[0034]
Encompassing
Si
0.08-0.3
0.03-0.5
[0027]
Encompassing





Microstructure (53)




Austenite
2-70
3-15
[0014]
Within


In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).
Cho further teaches the steel having a toughness such that the impact energy is 70 J or higher at -196˚C or lower ([0016]) which overlaps the claimed notch impact energy according to the Charpy notch impact test with V-notch at -196˚C in a transverse direction of ≥ 50 J/cm2 of claim 23.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).

Regarding Claim 25, Cho teaches the claim elements as discussed above. Cho further teaches martensite being present as tempered martensite lath as shown in the black portion of Figure 1 ([0053], Fig 1) which a significant portion of the image being black (Fig 1) which overlaps the claimed at least 20% of the martensite is present as annealed martensite.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).

Regarding Claim 27, Cho teaches the claim elements as discussed above. Cho further discloses the steel having a yield strength of 600-670 MPa (Table 3, Inventive materials 1-6), which is within the claimed elasticity limit of 450 to 1050 MPa; a tensile strength of 708-780 MPa (Table 3, Inventive materials 1-6), which is within the claimed tensile strength of 500 to 1500 MPa; and an elongation % of 20.1-24.2 (Table 3, Inventive materials 1-6), which is within the claimed elongation at fracture of 6 to 45%.


Regarding Claims 54-55 and 60-61, Cho teaches a steel containing manganese and nickel ([0001]) having the composition and microstructure shown in Table 2.
Table 2
Element (54)
Claim
Cho
Citation
Relationship
C
0.01-0.3
0.01-0.06
[0024]
Within
Mn
4-10
2-8
[0031]-[0032]
Overlapping
Al
0.003-2.9
0.003-0.05
[0041]
Within
Mo
0.01-0.8
0.02-0.06
[0034]
Within
Si
0.02-0.8
0.03-0.5
[0027]
Within
Ni
0.005-3
0.01-6
[0029]
Overlapping
P
< 0.04
0.02 or less
[0037]
Within
S
< 0.02
0.01 or less
[0039]
Within
N
< 0.02
0.0015-0.01
[0043]
Within
C + Al
0.11-3
0.013-0.11
By amounts above
Abutting 





Microstructure (54)




Austenite
2-90
3-15
[0014]
Within
Ferrite and/or bainite
< 40
Bainite: 10 or less
[0014]
Within
Martensite 
remainder
Main phase of martensite
[0014]
The Same





Microstructure (55)




Austenite
2-80
3-15
[0014]
Within
Ferrite or bainite
< 20
Bainite: 10 or less
[0014]
Within
Martensite 
remainder
Main phase of martensite
[0014]
The Same





Element (60)
Claim
Cho
Citation
Relationship
C
0.03-0.15
0.01-0.06
[0024]
Overlapping
Mn
4-8
2-8
[0031]-[0032]
Overlapping
Al
0.03-0.4
0.003-0.05
[0041]
Overlapping
Mo
0.1-0.5
0.02-0.6
[0034]
Encompassing
Si
0.08-0.3
0.03-0.5
[0027]
Encompassing





Microstructure (61)




Austenite
2-70
3-15
[0014]
Within



Cho further teaches the steel having a toughness such that the impact energy is 70 J or higher at -196˚C or lower ([0016]) which overlaps the claimed notch impact energy according to the Charpy notch impact test with V-notch at -196˚C in a transverse direction of ≥ 50 J/cm2 of claim 54.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).
Cho does not explicitly disclose the claimed optional one or more of the elements in wt% B: 0.0005-0.014; V: 0.006-0.1; Nb: 0.003-0.1; Co: 0.003-3; W: 0.03-2; or Zr: 0.03-1 of claim 54 however, this addition is optional and therefor satisfied by Cho regardless.

Regarding Claim 56, Cho teaches the claim elements as discussed above. Cho further teaches martensite being present as tempered martensite lath as shown in the black portion of Figure 1 ([0053], Fig 1) which a significant portion of the image being black (Fig 1) which overlaps the claimed at least 20% of the martensite is present as annealed martensite.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).

Regarding Claim 58, Cho teaches the claim elements as discussed above. Cho further discloses the steel having a yield strength of 600-670 MPa (Table 3, Inventive materials 1-6), which is within the claimed elasticity limit of 450 to 1050 MPa; a tensile strength of 708-780 MPa (Table 3, Inventive materials 1-6), which is within the claimed tensile strength of 500 to 1500 MPa; and an elongation % of 20.1-24.2 (Table 3, Inventive materials 1-6), which is within the claimed elongation at fracture of 6 to 45%.
.


Claims 25 and 56 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (EP-2641987-A2), hereinafter Cho, in view of Matsuda et al. (US-20160087253-A1), hereinafter Matsuda.
Regarding Claim 25, Cho teaches the claim elements as discussed above. 
While Cho teaches a portion of the microstructure being tempered martensite lath, Cho does not explicitly disclose a specific range of the microstructure which is tempered martensite.
Matsuda teaches a high strength steel having an overlapping composition and microstructure with Cho ([0021]) which further has at least 50% of the martensite phase being tempered martensite in order to beneficially reduce brittle fracture and increase ductility ([0037]) which is within the claimed at least 20% of the martensite is present as annealed martensite.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).
It would be obvious to a person having ordinary skill in the art to modify Cho in order to have the at least 50% of martensite being tempered martensite of Matsuda in order to beneficially reduce brittle fracture and increase ductility as discussed above.

Regarding Claim 56, Cho teaches the claim elements as discussed above. 
While Cho teaches a portion of the microstructure being tempered martensite lath, Cho does not explicitly disclose a specific range of the microstructure which is tempered martensite.
Matsuda teaches a high strength steel having an overlapping composition and microstructure with Cho ([0021]) which further has at least 50% of the martensite phase being tempered martensite in 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).
It would be obvious to a person having ordinary skill in the art to modify Cho in order to have the at least 50% of martensite being tempered martensite of Matsuda in order to beneficially reduce brittle fracture and increase ductility as discussed above.

Claims 26, 28, and 54-59 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (EP-2641987-A2), hereinafter Cho, in view of Jeon et al. (US-20150329951-A1), hereinafter Jeon.
Regarding Claim 26, Cho teaches the claim elements as discussed above. 
Cho does not explicitly disclose the claimed proportion of up to 90% of the austenite is present in the form of annealing or deformation twins.
Examiner notes that according to [0025] of the instant specification, a Mn content of less than 10% results in sufficient effectiveness of TRIP and TWIP effects. Further, according to [0052], cold rolling at 60-450˚C further aids the formation of deformation twins.
Jeon teaches a high manganese hot-dip galvanized steel sheet which has a composition overlapping that of Cho ([0013]) including a processing step of cold rolling in order to beneficially obtain a desired tensile strength and elongation ([0037]) with the temperature of cold rolling further being less than 450˚C since Jeon requires heating to a minimum of 450˚C following cold rolling ([0038]) which overlaps the specification’s cold rolling at 60-450˚C.
It would be obvious to a person having ordinary skill in the art to apply the cold rolling at less than 450˚C of Jeon to the steel of Cho in order to beneficially obtain a desired tensile strength and elongation as discussed above.


Regarding Claim 28, Cho teaches the claim elements as discussed above. 
Cho does not explicitly disclose the claimed metallic, inorganic or organic coating and optionally one or more other metallic, various inorganic or organic coatings are applied to the coating.
Jeon teaches a high manganese hot-dip galvanized steel sheet which has a composition overlapping that of Cho ([0013]) including hot-dip galvanizing in order to beneficially reduce an oxide film formed on the steel and form a ductile inhibition layer suppressing the growth of a frail intermetallic compound ([0041]) which is within the claimed metallic, inorganic or organic coating and optionally one or more other metallic, various inorganic or organic coatings are applied to the coating.
It would be obvious to a person having ordinary skill in the art to apply the hot-dip galvanizing of Jeon to the steel of Cho in order to beneficially reduce an oxide film, and to suppress the growth of a frail intermetallic compound as discussed above.

Regarding Claim 57, Cho  teaches the claim elements as discussed above. 
Cho does not explicitly disclose the claimed proportion of up to 90% of the austenite is present in the form of annealing or deformation twins.
Examiner notes that according to [0025] of the instant specification, a Mn content of less than 10% results in sufficient effectiveness of TRIP and TWIP effects. Further, according to [0052], cold rolling at 60-450˚C further aids the formation of deformation twins.

It would be obvious to a person having ordinary skill in the art to apply the cold rolling at less than 450˚C of Jeon to the steel of Cho in order to beneficially obtain a desired tensile strength and elongation as discussed above.
Since Cho as modified by Jeon teaches the specification’s composition and processing requirements as discussed above, a person having ordinary skill in the art would expect the steel of Cho as modified by Jeon to exhibit the claimed proportion of up to 90% of the austenite is present in the form of annealing or deformation twins.

Regarding Claim 59, Cho teaches the claim elements as discussed above. 
Cho does not explicitly disclose the claimed metallic, inorganic or organic coating and optionally one or more other metallic, various inorganic or organic coatings are applied to the coating.
Jeon teaches a high manganese hot-dip galvanized steel sheet which has a composition overlapping that of Cho ([0013]) including hot-dip galvanizing in order to beneficially reduce an oxide film formed on the steel and form a ductile inhibition layer suppressing the growth of a frail intermetallic compound ([0041]) which is within the claimed metallic, inorganic or organic coating and optionally one or more other metallic, various inorganic or organic coatings are applied to the coating.
It would be obvious to a person having ordinary skill in the art to apply the hot-dip galvanizing of Jeon to the steel of Cho in order to beneficially reduce an oxide film, and to suppress the growth of a frail intermetallic compound as discussed above.

Regarding Claims 62-63 and 68-69, Cho teaches a steel containing manganese and nickel ([0001]) having the composition and microstructure shown in Table 3.
Table 3
Element (62)
Claim
Cho
Citation
Relationship
C
0.01-0.3
0.01-0.06
[0024]
Within
Mn
4-10
2-8
[0031]-[0032]
Overlapping
Al
0.003-2.9
0.003-0.05
[0041]
Within
Mo
0.01-0.8
0.02-0.06
[0034]
Within
Si
0.02-0.8
0.03-0.5
[0027]
Within
Ni
0.005-3
0.01-6
[0029]
Overlapping
P
< 0.04
0.02 or less
[0037]
Within
S
< 0.02
0.01 or less
[0039]
Within
N
< 0.02
0.0015-0.01
[0043]
Within
C + Al
0.11-3
0.013-0.11
By amounts above
Abutting 
Ti
0.002-0.05
0.003-0.05
[0046]
Within





Microstructure (62)




Austenite
2-90
3-15
[0014]
Within
Ferrite and/or bainite
< 40
Bainite: 10 or less
[0014]
Within
Martensite 
remainder
Main phase of martensite
[0014]
The Same





Microstructure (63)




Austenite
2-80
3-15
[0014]
Within
Ferrite or bainite
< 20
Bainite: 10 or less
[0014]
Within
Martensite 
remainder
Main phase of martensite
[0014]
The Same





Element (68)
Claim
Cho
Citation
Relationship
C
0.03-0.15
0.01-0.06
[0024]
Overlapping
Mn
4-8
2-8
[0031]-[0032]
Overlapping
Al
0.03-0.4
0.003-0.05
[0041]
Overlapping
Mo
0.1-0.5
0.02-0.6
[0034]
Encompassing
Si
0.08-0.3
0.03-0.5
[0027]
Encompassing





Microstructure (69)




Austenite
2-70
3-15
[0014]
Within



Cho further teaches the steel having a toughness such that the impact energy is 70 J or higher at -196˚C or lower ([0016]) which overlaps the claimed notch impact energy according to the Charpy notch impact test with V-notch at -196˚C in a transverse direction of ≥ 50 J/cm2 of claim 62.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).
Cho does not explicitly disclose the claimed one or more of the elements in wt% B: 0.0005-0.014; V: 0.006-0.1; Nb: 0.003-0.1; Co: 0.003-3; W: 0.03-2; or Zr: 0.03-1 of claim 62.
Jeon teaches a high manganese hot-dip galvanized steel sheet which has a composition overlapping that of Cho ([0013]) including 0.0005-0.01% boron which beneficially strengthens grain boundaries and reduces embrittlement ([0032]) which is within the claimed B: 0.0005-0.014 of claim 62.
It would be obvious to a person having ordinary skill in the art to apply the Boron according to Jeon to the steel according to Cho in order to beneficially strengthen grain boundaries and reduce embrittlement.

Regarding Claim 64, Cho as modified by Jeon teaches the claim elements as discussed above. Cho further teaches martensite being present as tempered martensite lath as shown in the black portion of Figure 1 ([0053], Fig 1) which a significant portion of the image being black (Fig 1) which overlaps the claimed at least 20% of the martensite is present as annealed martensite.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).

Regarding Claim 65, Cho as modified by Jeon teaches the claim elements as discussed above. 

Examiner notes that according to [0025] of the instant specification, a Mn content of less than 10% results in sufficient effectiveness of TRIP and TWIP effects. Further, according to [0052], cold rolling at 60-450˚C further aids the formation of deformation twins.
Jeon teaches a high manganese hot-dip galvanized steel sheet which has a composition overlapping that of Cho ([0013]) including a processing step of cold rolling in order to beneficially obtain a desired tensile strength and elongation ([0037]) with the temperature of cold rolling further being less than 450˚C since Jeon requires heating to a minimum of 450˚C following cold rolling ([0038]) which overlaps the specification’s cold rolling at 60-450˚C.
It would be obvious to a person having ordinary skill in the art to apply the cold rolling at less than 450˚C of Jeon to the steel of Cho as modified by Jeon in order to beneficially obtain a desired tensile strength and elongation as discussed above.

Regarding Claim 66, Cho as modified by Jeon teaches the claim elements as discussed above. Cho further discloses the steel having a yield strength of 600-670 MPa (Table 3, Inventive materials 1-6), which is within the claimed elasticity limit of 450 to 1050 MPa; a tensile strength of 708-780 MPa (Table 3, Inventive materials 1-6), which is within the claimed tensile strength of 500 to 1500 MPa; and an elongation % of 20.1-24.2 (Table 3, Inventive materials 1-6), which is within the claimed elongation at fracture of 6 to 45%.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).



Regarding Claim 67, Cho teaches the claim elements as discussed above. 
Cho does not explicitly disclose the claimed metallic, inorganic or organic coating and optionally one or more other metallic, various inorganic or organic coatings are applied to the coating.
Jeon teaches a high manganese hot-dip galvanized steel sheet which has a composition overlapping that of Cho ([0013]) including hot-dip galvanizing in order to beneficially reduce an oxide film formed on the steel and form a ductile inhibition layer suppressing the growth of a frail intermetallic compound ([0041]) which is within the claimed metallic, inorganic or organic coating and optionally one or more other metallic, various inorganic or organic coatings are applied to the coating.
It would be obvious to a person having ordinary skill in the art to apply the hot-dip galvanizing of Jeon to the steel of Cho as modified by Jeon in order to beneficially reduce an oxide film, and to suppress the growth of a frail intermetallic compound as discussed above.

Claim 64 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (EP-2641987-A2), hereinafter Cho, in view of Jeon et al. (US-20150329951-A1), hereinafter Jeon, and in view of Matsuda et al. (US-20160087253-A1), hereinafter Matsuda.
Regarding Claim 64, Cho as modified by Jeon teaches the claim elements as discussed above. 
While Cho teaches a portion of the microstructure being tempered martensite lath, Cho does not explicitly disclose a specific range of the microstructure which is tempered martensite.

In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).
It would be obvious to a person having ordinary skill in the art to modify Cho in view of Jeon in order to have the at least 50% of martensite being tempered martensite of Matsuda in order to beneficially reduce brittle fracture and increase ductility as discussed above.

Response to Arguments
Applicant’s arguments, see P. 7 Par. 3-6, filed 06/17/2021, with respect to the 35 U.S.C. 112(b) rejection of claims 23-28 have been fully considered and are persuasive.  The 35 U.S.C. 112(b) rejection of claims 23-28 has been withdrawn. 
Applicant's arguments filed 06/17/2021 have been fully considered but they are not persuasive. 
The argument that there is no prima facie case of obviousness due to the ranges of Cho and the instant claims not overlapping is not convincing. As noted in the rejection above, the claimed ranges are abutting and a person skilled in the art would not expect a difference in properties across such an infinitesimal difference in composition, MPEP 2144.05(I) additionally states “… a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close”. Furthermore, applicant has not shown criticality of the claimed range (see MPEP 2144.05(III)(A)).
Regarding the arguments for new claims 54 and 62, the claims are new and introduced alongside the remarks being addressed, no rejection had been made regarding the new claims at the .


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB J GUSEWELLE whose telephone number is (571)272-1065.  The examiner can normally be reached on M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACOB J GUSEWELLE/Examiner, Art Unit 1734                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736